Case 19-40883      Doc 673     Filed 03/26/19 Entered 03/26/19 12:22:21         Main Document
                                             Pg 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                )
 In re:                                         )   Case No. 19-40883-659
                                                )   Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                  )
                                                )   Jointly Administered
                                                )
                       Debtors.                 )   Hearing Date: April 10, 2019
                                                )   Hearing Time: 10:00 a.m. (CT)
                                                )   Objection Deadline: April 3, 2019
                                                )   at 4:00 p.m. (CT)
                                                )   Hearing Location: Courtroom 7 North

            NOTICE OF ADJOURNMENT AND CONTINUANCE OF HEARING

          PLEASE TAKE NOTICE that the hearings on the:

      •   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
          of Akin Gump Strauss Hauer & Feld LLP as Counsel to the Debtors and Debtors in
          Possession Effective Nunc Pro Tunc to the Petition Date [Docket No. 33]

      •   Debtors’ Application for Entry of an Order Pursuant to Section 327(a) of the
          Bankruptcy Code Authorizing the Retention and Employment of Seward & Kissel LLP as
          Counsel to the Debtors Effective Nunc Pro Tunc to the Petition Date [Docket No. 29]

      •   Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
          to (A) Pay Prepetition Wages, Salaries, Other Compensation and Reimbursable
          Expenses and (B) Continue Employee Benefits Programs, and (II) Granting Related
          Relief [Docket No. 5], solely as it relates to certain directors’ compensation and the
          Limited Objection of the Official Committee of Unsecured Creditors to Debtors’ Motion
          Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Pay
          Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and (B)
          Continue Employee Benefits Programs [Docket No. 653]

 (the “Motions”), originally scheduled for March 28, 2019 at 10:00 a.m. (Central Time), are

 adjourned and continued to April 10, 2019 at 10:00 a.m. (Central Time) in Courtroom 7 North

 of the Thomas F. Eagleton United States Courthouse, 111 South Tenth Street, St. Louis,

 Missouri 63102.
Case 19-40883   Doc 673   Filed 03/26/19 Entered 03/26/19 12:22:21   Main Document
                                        Pg 2 of 3


 WARNING: THE MOTIONS SEEK ORDERS THAT MAY ADVERSELY AFFECT
 YOU. IF YOU DO NOT WANT THE COURT TO GRANT RELIEF REQUESTED IN A
 MOTION, YOU OR YOUR ATTORNEY MUST ATTEND THE HEARING. IF YOU OR
 YOUR ATTORNEY DOES NOT ATTEND THE HEARING, THE COURT MAY
 GRANT THE RELIEF REQUESTED IN THE MOTION.

 YOU MUST FILE AND SERVE YOUR OBJECTION BY APRIL 3, 2019 AT 4:00 P.M.
 CENTRAL TIME.

 YOUR OBJECTION MUST STATE WHY THE MOTION SHOULD NOT BE
 GRANTED. IF YOU DO NOT FILE A TIMELY OBJECTION, THE MOTION MAY BE
 GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
 MOTION AND HAVE NOT REACHED AN AGREEMENT PRIOR TO THE HEARING,
 YOU MUST ATTEND THE HEARING. THE TIME, DATE, AND LOCATION OF THE
 HEARING ARE SET OUT ABOVE. UNLESS THE PARTIES AGREE OTHERWISE,
 THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
 THE MOTION AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.
Case 19-40883   Doc 673   Filed 03/26/19 Entered 03/26/19 12:22:21      Main Document
                                        Pg 3 of 3


 St. Louis, Missouri          /s/ Richard W. Engel, Jr.
 Dated: March 26, 2019        Richard W. Engel, Jr. (MO 34641)
                              Erin M. Edelman (MO 67374)
                              John G. Willard (MO 67049)
                              ARMSTRONG TEASDALE LLP
                              7700 Forsyth Boulevard, Suite 1800
                              St. Louis, Missouri 63105
                              Telephone: (314) 621-5070
                              Facsimile: (314) 621-2239
                              Email: rengel@armstrongteasdale.com
                              Email: eedelman@armstrongteasdale.com
                              Email: jwillard@armstrongteasdale.com
                              - and -
                              Ira Dizengoff (admitted pro hac vice)
                              Meredith A. Lahaie (admitted pro hac vice)
                              Kevin Zuzolo (admitted pro hac vice)
                              AKIN GUMP STRAUSS HAUER & FELD LLP
                              One Bryant Park
                              New York, NY 10036
                              Telephone: (212) 872-1000
                              Facsimile: (212) 872-1002
                              Email: idizengoff@akingump.com
                              Email: mlahaie@akingump.com
                              Email: kzuzolo@akingump.com

                              - and -

                              Julie Thompson (admitted pro hac vice)
                              AKIN GUMP STRAUSS HAUER & FELD LLP
                              1333 New Hampshire Avenue, N.W.
                              Washington, D.C. 20036
                              Telephone: (202) 887-4000
                              Facsimile: (202) 887-4288
                              Email: julie.thompson@akingump.com

                              Proposed Counsel to the Debtors and Debtors in Possession
